Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 1 of 22 PagelD# 244

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

In re Application of Daniel Snyder

for an Order Directing Discovery from Mary
Ellen Blair and Comstock Holding Companies,
Inc. Pursuant to 28 U.S.C. § 1782

 

 

Misc. Action No. 1:20-mc-00023-LO-TCB

REPLY IN SUPPORT OF EX PARTE PETITION
FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING
PURSUANT TO 28 U.S.C. § 1782

Christopher J. Williams (VSB No. 87234)
NOVA BUSINESS LAW GROUP, LLP
4151 Chain Bridge Road

Fairfax, VA 22030

Tel: (703) 766-808 1
ewilliams@novablg.com

Joseph Tacopina

TACOPINA, SEIGEL & DEOREO
275 Madison Avenue

New York, New York 10016

Tel: (212) 227-8877
jtacopina@tacopinalaw.com

(Admission Pro Hac Vice Pending)

Attorneys for Petitioner
Daniel Snyder
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 2 of 22 PagelD# 245

TABLE OF CONTENTS

Table of Authorities 2.000... c rece eee c neste ener nena ii
Preliminary Statement... 0... ete cence teen cece bene eees l
APBUMENE oc tenn te ence eee e ene eens 2

A, The Requested Discovery is Within the Broad Scope of Section

B. The Information Sought is For Use in a Foreign Action .................... 4

C. The Court Should Exercise its Discretion to Permit the Requested

DiSCOVETY 20. cee eee cnet eee e bebe ene ene 6
1. The Discretionary Factors Support this Petition..................... 6
2. Comstock’s Cited Authorities are Inapplicable .................0... 6
3. Petitioner has Sufficient Reason For the Discovery Sought............ 9
4. Comstock Attempts to Distract From the Relevant Analysis.......... 11
Conclusion 0. en en eee e cect eee en eee eb eennns 12
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 3 of 22 PagelD# 246

 

 

TABLE OF AUTHORITIES
CASES PAGES
Al Fayed yv. U.S., 210 F.3d 421 (4th Cir. 2000) 20002 cece cee eee 2
Cook v. Howard, 484 F. App’x 805 (4th Cir. 2012). 00.0.0. ce cee 6-7
EEOC v. Dolgencorp, LLC, No. SAG-18-2956, 2019 U.S.
Dist. LEXTS 220340 (D. Md. Dec. 23, 2019)... eee teens 8
Green Dev. Corp. S.A. De CLF. v. Zamora, No. 15-21594-MC,
2016 WL 2745844, at *2 (S.D. Fla. May 10, 2016)... 0.0. eae 8 n.3
In re Chevron Corp., No. 7:10-MC-00067, 2010 U.S, Dist.
LEXIS 125174 (W.D. Va. Nov. 24, 2010) 0.000 cc cette enna 6
in re Green Dev. Corp. S.A. de CLV., No. WDQ-15-2985,
2015 WL 10319091 (D. Md. Oct. 1, 2015). 00 cee eens 47-8
in re Green Dev. Corp. S.A. De C_V., No. CV CCB-15-2985,
2016 WL 640791 (D. Md. Feb. 18, 2016) 0... 0. cece eee 4,7n.2
in re Request for Judicial Assistance from the Dist.
Court in Svitavy, 748 F.Supp.2d 322 (E.D. Va. 2010)... eee 2
intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
24] (2004). eee beeen ete een tn eas 1-2,5-6
Mees vy. Buiter, 793 F.3d 291 (2d Cir. 2015) 00. ce ene en ees 2,5

Servotonics, Inc. v. Boeing Company, 954 F.3d 209
(4th Cir. 2020). 0 nt te tence teen eee eebeeneee 2

STATUTES AND RULES

 

28 USC. § 1782.0 eter n ete t beens 1-2, 5-8

in
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 4 of 22 PagelD# 247

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

In re Application of Daniel Snyder Misc. Action No. 1:20-mc-00023-LO-TCB

for an Order Directing Discovery from Mary

Ellen Blair and Comstock Holding Companies, Reply in Support of Ex Parte Petition for
Inc. Pursuant to 28 U.S.C. § 1782 Assistance in Aid of a Foreign Proceeding

Pursuant to 28 U.S.C. § 1782

 

 

PRELIMINARY STATEMENT

It is a well-known quip among lawyers that “when you have the law on your side, you
argue the law; when you have the facts on your side, you argue the facts; and when you don’t have
the facts or the law on your side, you pound the table.” Tellingly, Comstock is pounding the table.!

Comstock’s opposition to Petitioner’s motion for discovery in aid of the Indian Action
relies on meritless legai contentions and factual points that are unresponsive to the governing legal
standard. For instance, the employment situation of former Comstock employee Norman Chirite
has nothing to do with the Indian Action, the discovery Plaintiff seeks, or the standard set by the
Supreme Court of the United States for Section 1782 applications such as this one.

Likewise, whether other Team employees received discounts at Comstock’s properties
over the years does not bear on the appropriate discovery Petitioner seeks from Comstock. Here,
Comstock gave Blair discounted rent after she was no longer an employee of the Team for three
years. Comstock’s efforts to muddy the waters, in short, are unavailing.

This Court is faced with a simple inquiry: are the mandatory requirements for Section 1782

discovery satisfied? And if they are, do the discretionary factors outlined in /ntel Corp. favor

 

' Except where otherwise indicated, capitalized terms shall have the meanings ascribed to them in the moving
papers. [ECF 1]
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 5 of 22 PagelD# 248

discovery? The answer to both questions is yes; Comstock has not established otherwise; and
therefore Petitioner’s application should be granted.
ARGUMENT
A. The Requested Discovery is Within the Broad Scope of Section 1782

A district court has authority to grant an application for judicial assistance pursuant to 28
U.S.C, § 1782 if the following requirements are met: “(1) the person from whom discovery is
sought resides or is found in the [Eastern District of Virginia]; (2) the discovery is for use in a
proceeding before a foreign tribunal; and (3) the application is made by a foreign or international
tribunal or ‘any interested person.’” /a re Request for Judicial Assistance from the Dist, Court in
Svitavy, 748 F.Supp.2d 522, 525 (E.D. Va. 2010) (citing fn re Microsoft Corp., 428 F.Supp.2d
188, 192 (S.D.N.Y. 2006)). Comstock does not dispute that the first and third conditions are met.
Its opposition hinges on speculation that the discovery Petitioner seeks is not “for use in a
proceeding before a foreign tribunal{.]” See ECF. 6 at p. 9.

Section 1782 affords district courts broad discretion to conduct discovery in aid of foreign
proceedings, and statutory history shows Congress’s intent to widen the scope of discovery
available under the law. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49
(2004); Servotonics, Inc. v. Boeing Company, 954 F.3d 209, 213 (4th Cir. 2020); 4] Faved v. US.,
210 F.3d 421, 424 (4th Cir. 2000). In particular, the “for use” requirement does not demand that
the information sought be necessary to prevail in the foreign proceeding: anything that “can be
made use of in the foreign proceeding to increase [an applicant’s] chances of success” will meet
this condition. Mees v. Buiter, 793 F.3d 291, 299 (2d Cir. 2015).

The Indian Action is not opaque or difficult to interpret: it is a defamation suit. The thrust

of Petitioner's allegations in the Indian Action can be fairly summarized as an argument that an

 
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 6 of 22 PagelD# 249

Indian publication—MEA W W—participated in a consciously coordinated campaign to defame
and harass Petitioner. Petitioner has asserted that MEA W W did not act independently: it published
defamatory articles regarding Petitioner at the request of currently-unknown clients. See Ex. G
[ECF 1-9]. The basis for Petitioner’s request for discovery concerning Blair’s involvement is
readily apparent: during the relevant time period, prior to and after MEAWW’s publication of the
defamatory articles, Blair repeatedly contacted employees of the Team to ask for negative
information regarding Petitioner, and explicitly linked her doing so to upcoming media articles
relating to Petitioner and the Team. See ECF 1, at §] 30-48. Given the timing and the substance
of Blair's “fishing expeditions,” which included directly offering or alluding to the availability of
bribes to current employees of the Team, Petitioner has ample reason to believe that Blair was
actively involved in the same campaign of disparaging media that produced MEAWW’s
defamatory articles about Petitioner. As such, Blair is in possession of information that is critically
important to the Indian Action.

The discovery sought from Comstock is part and parcel of the information concerning
Blair’s role in what Petitioner believes to be a deliberately-organized strategy to defame him.
Specifically, Blair lives in Comstock’s luxury apartments, although Petitioner knows Blair to have
had serious financial difficulties, including liens and judgments against her, garnishment of her
wages, and previous evictions. See ECF 1, at § 33. Petitioner also recently has become aware that
Blair has had additional financial difficulties due to substantial underreporting of her tax liabilities
over numerous years, and has received assistance from a third-party benefactor in resolving these
issues. The inconsistency is clear, and Comstock does not deny it. Discovery investigating how
Blair is able to afford her luxury apartments—particularly to the extent a financial benefactor is

responsible—ts fair game, representing a relevant facet of Blair’s participation in a larger scheme

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 7 of 22 PagelD# 250

to defame Petitioner. Moreover, Petitioner has narrowly tailored the discovery sought against
Comstock to focus on this issue: the discovery at issue is not overbroad, unduly burdensome, or
beyond the parameters of the Indian Action.
B. The Information Sought is For Use in a Foreign Action

At the outset, Comstock contends that the information sought ts not “for use” in a foreign
action based on its overly narrow analysis of the issues involved in the India Action. In short,
Comstock asserts that “[t]he issues concern whether the statements are false and defamatory.
whether the defendants knew or had reason to know that those statements were false, and whether
those statements damaged Snyder.” See ECF 6 at p. 13. However, that myopic view fails to
recognize the fact that Blair’s participation in a smear campaign against Petitioner, incentivized
by the receipt of consideration rather than a desire to report the truth, goes to the very heart of
whether the statements at issue were indeed false. Nevertheless, how Petitioner intends to use the
discovery sought in the India Action is not determinative on whether he should be granted access
to it:

[While it is not entirely clear from Petitioner’s application how the fruits of its

intended discovery would be used in the pending appellate proceeding before the

Honduran Supreme Court, the federal courts’ broad interpretation of this statutory

requirement leads me to conclude that the requested discovery is “for use in a

proceeding.” See e.g., in re Application for an Order for Judicial Assistance in a

Foreign Proceeding in the Labor Court of Brazil, 466 F.Supp.2d 1020, 1027

(N.D.II1.2006) (explaining that evidence need not be admissible in the foreign court
in order to be discoverable).

In re Green Dev. Corp. S.A. de C.V., No. WDQ-15-2985, 2015 WL 10319091, at *2 (D. Md. Oct.
1, 2015) (citation omitted), report and recommendation approved sub nom. In Re Green Dev.

Corp. S.A. De C.V., No. CV CCB-15-2985, 2016 WL 640791 (D. Md. Feb. 18, 2016).

 
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 8 of 22 PagelD# 251

Additionally, Comstock’s argument that Petitioner has not met the mandatory “for use”
requirement is meritless, as it relies on conditions that Section 1782 simply does not impose. First,
Comstock asserts that Petitioner has already requested the same information in the Indian Action.
But although Petitioner has indeed requested an “order directing the [Indian Action] Defendants
to disclose the details as to who had hired Defendants to publish the stories and from where they
had obtained information,” this request would only touch upon Blair serving as a source for
MEAWW’s defamatory articles, without clarifying her incentive to do so, her coordination with
other parties, and other relevant information. Moreover, Comstock cites no authority for its
suggestion that information which is also being sought in a foreign proceeding is not properly
obtainable via Section 1782.

Second, Comstock asserts that the discovery before this Court is preceded by a
“requirement that Snyder first prevail in the India Action|,]” but no such requirement exists.
Section 1782 requires only that foreign proceedings “be within reasonable contemplation”—not
necessarily that they have already commenced, let alone that the applicant has already prevailed.
Intel Corp., 542 U.S. at 249.

Third, Comstock suggests that Petitioner should have included a declaration from an
expert on Indian law, but again, Section 1782 does not impose this requirement. Discovery that
“can be made use of in the foreign proceeding to increase [an applicant’s] chances of success” is
available under Section 1782, and Petitioner has shown that information regarding Blair’s tenancy
in Comstock buildings is relevant to her participation in the broader scheme of defamation that
underlies the Indian Action, meeting this standard. Mees, 793 F.3d at 299. In short. Comstock

fails to establish that the “for use” condition for discovery under Section 1782 is not met.

 
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 9 of 22 PagelD# 252

C. The Court Should Exercise its Discretion to Permit the Requested Discovery

1. The Discretionary Factors Support this Petition

The four discretionary factors outlined by the Supreme Court in /nte/ Corp., which bear on
whether a court should permit discovery that meets the mandatory conditions of Section 1782, are
also met, as outlined in the Petition. Those are: (1) whether the person from whom discovery is
sought is a participant in the foreign proceeding; (2) the nature of the foreign tribunal, the character
of the foreign proceeding, and the receptivity of the foreign court to federal-court assistance; (3)
whether the application conceals an attempt to circumvent foreign proof-gathering restrictions of
a foreign country; and (4) whether the application is unduly intrusive or burdensome. /n re
Chevron Corp., No. 7:10-MC-00067, 2010 U.S. Dist. LEXIS 125174, at *6-7 (W.D. Va. Nov. 24,
2010) (quoting /atel Corp., 542 U.S. at 264-65).

Ali four of the preceding factors support the relief requested. First, neither Comstock nor
Blair is a party to the Indian Action. Second, Comstock has not shown that the court hearing the
Indian Action would be unreceptive to the discovery sought in this application. Third, Comstock
has similarly not demonstrated that Indian discovery rules or public policies would bar the type of
discovery sought herein. And, fourth, the discovery sought from Comstock consists of specific
requests tailored to Comstock’s dealings with a single tenant, whose documents can presumably
be easily located in Comstock’s records and disclosed and/or reviewed by a deponent.

2. Comstock’s Cited Authorities are Inapplicable

The authorities cited by Comstock are not to the contrary, as they merely state general
principles applicable to Section 1782 or are distinguishable. For instance, Cook v. Howard, 484
F. App’x 805 (4th Cir, 2012), which Comstock cites for the principle that courts do not permit

fishing expeditions via Section 1782, is distinguishable in that the discovery requests rejected in

 

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 10 of 22 PagelD# 253

Cook “were directed at matters related to . . . dismissed claims” that were no longer part of the
case. /d. at 812. That is not true in this instance.

Next, Comstock cites /n re Green Dev. Corp. S.A. de C.V., supra, for the general notion
that speculative discovery is disallowed under Section 1782. That said, /n re Green Dev. Corp.
Sd. de C.V. ts wholly distinguishable based on the facts. The information sought in that case
pertained to a journalist who wrote an article critical of the petitioner, which purportedly was sent
to the Supreme Court of Honduras while an appeal, to which the petitioner was a party, was
pending. Unlike the foreign action here, the foreign proceeding /n re Green Dev. Corp. S.A. de
C.F. was not a defamation action.

In addition, unlike the circumstances presented now, there was “no evidence” that the
person from whom information in /a re Green Dev. Corp. S.A. de CV. was sought had “any
relationship with or knowledge of any information regarding an adverse party in the [foreign]
proceedings—or, indeed, that he had anything to do with the alleged sharing of his article with the
justices of the Honduran Supreme Court.” fn re Green Dev. Corp. 8.A. de C.V., id., at *3.7 In stark
contrast here, the evidence shows that Blair was intimately involved in the smear campaign to
defame Petitioner and exhibited advance knowledge of numerous forthcoming negative
publications about Petitioner and the Team.

Moreover, the Court in /n re Green Dev. Corp. S.A. de C_V., id., at *4, denied the discovery

request because the information sought: (1) was not beyond the foreign court’s territorial

 

* In fact, as the District Court in fa re Green Dev. Corp. S.4. De CV. No. CV CCB-15-2985, 2016 WL 640791 (D.
Md. Feb. [8, 2016), observed, the petitioner alleged that someone other than the journalist “was the source” of the
defamatory information conveyed to the Honduran Supreme Court.

 

 
Case 1:20-mc-00023-LO-TCB Document 17 Filed 08/27/20 Page 11 of 22 PagelD# 254

jurisdiction, and (2) was potentially “secret, classified, or otherwise protected as a matter of
national security.” Neither of those circumstances exists here.*

Furthermore, EEOC v. Dolgencorp, LLC, No. SAG-18-2956, 2019 U.S. Dist. LEXIS
220340 (D. Md. Dec. 23, 2019), also cited by Comstock, is similarly distinguishable. First of all,
EEOC did not even involve Section 1782. And unlike the discovery requested here (which has a
meaningtul connection to the Indian Action), the discovery requested in that case lacked a
predicate basis. By way of background, in EEOC v. Dolgencorp, LLC, supra, the EEOC alleged
that Dolgencorp, LLC created a sexually hostile work environment through a manager named
Darrel Moses, and constructively discharged a woman named Amber Jacobs. During the
proceeding, Dolgencorp had subpoenaed Ms. Jacobs’ prior employer seeking personnel records
and disciplinary materials, on the strength of a single remark by Darrel Moses at his deposition
that Moses’ wife had worked with Ms. Jacobs at that prior job, and had told Moses that Ms. Jacobs
“was trouble.” /d. at *2. The District Court found that Ms. Jacobs’ conduct at a prior job had very
limited relevance to the issues in the case, and that a mere statement that Ms. Jacobs “was trouble”
was too speculative a basis to support a broad subpoena to a third party. /d. at *3-4. Here, the

predicate for the discovery sought in this application is much clearer.

 

* In a related case cited by Comstock, Green Dev. Corp. S.4. De C.F. v. Zamora, No. 15-21594-MC, 2016 WL
2745844, at *2 (S.D. Fla. May 10, 2016), the same petitioner, Green Development Corp., sought additional Section
1782 discovery from another party without disclosing to the Court the prior related case discussed above. After the
Court admonished petitioner for not making that disclosure, it denied the discovery request on the ground that the
“allegations of litigation misconduct before a foreign court,” the underlying basis for the petition, “rested on nothing
more than speculation.” fd, at *7. In fact, the Court recognized that the evidence did not even support a finding that
the Honduran Supreme Court ever received the alleged defamatory article in the first instance. In this matter, there
is no dispute that defamatory statements were, in fact, published about Petitioner. And, the evidence makes clear
that during the relevant period, Blair participated in a smear campaign to defame Petitioner while having advance
knowledge of numerous forthcoming negative publications about Petitioner. Nothing about the allegations here are
merely speculative.

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 12 of 22 PagelD# 255

3. Petitioner has Sufficient Reason For the Discovery Sought

Blair herself made clear that she was coordinating with media entities in fishing for
negative information on Petitioner around the time that MEA WW’s defamatory articles were being
prepared and published. Moreover, Blair did so while simultaneously offering or alluding to the
availability of bribes to current employees of the Team in furtherance of a smear campaign against
Petitioner, thereby evidencing that she, herself, was a recipient of such ill-gotten consideration.
Plainly, Petitioner has a reason to investigate Blair’s participation in the effort to defame him, and
one facet of that is the question of whether she is being financially supported by some backer, in
light of the disconnect between her known financial difficulties and the fact that she lives in
Comstock’s luxury apartments. The discovery sought from Comstock is tailored to that specific,
relevant issue.

Additionally, Comstock’s claim that Blair received the same benefit as other Team
employees is wholly disingenuous. Specifically, Comstock asserts that persons other than Blair
received certain discounts by virtue of their “association” with Snyder and the Team. ECF 6 at p.
5,415. And, clarifying what such “discounts” included, Comstock’s counsel, Jubal R. Thompson,
Esq., in his declaration dated August 21, 2020, explained “Team affiliates receive certain discounts
(like application fee waivers to lease apartments) as an incentive based on their affiliation with
the Team.” See ECF 7, at p. 7, § 29 (emphasis added). Here, however, Blair received discounts
after she was no longer employed by or associated with Snyder and the Team as of 2017. And,
such discounts went far beyond an application fee waiver. Indeed, Blair received discounted rent
when she moved to another luxury apartment building owned by Comstock in 2018, and was
thereafter upgraded to an even more luxurious apartment within the same building within the 60

days preceding the instant petition. Thus, Comstock’s effort to justify its discounted rent to Blair

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 13 of 22 PagelD# 256

— an ex-employee who has not been associated with Petitioner and the Team for three years — only
further supports the relevancy of the information sought in this petition.

For that matter, Comstock’s argument that this petition should be denied because
“Comstock affiliates, not Respondent Comstock, own and manage the buildings at issue” lacks
merit. See ECF 6, at p. 16. Irrespective of that proffered distinction, Comstock does not deny that
it has possession, custody and/or control of the material sought. In tact, in a recently published
New York Times article dated August 24, 2020 (Exhibit A, at p. 4, hereto), founder and chief
executive of Comstock, Christopher Clemente, acknowledged his awareness of the amount Blair
pays for rent and, with regard to the material sought, is quoted saying: “Dan Snyder could have
just called me and asked for the information and | would have told him.”

That stated position begs the question why Comstock would now waste the Court's time
and resources to resolve this dispute. Perhaps the answer lies in Comstock’s apparent collusion
with Blair, as evidenced by its demand that Petitioner’s former counsel, Reed Smith LLP,
withdraw in this proceeding based on a ridiculous assertion that it “continuing in this proceeding
with regard to Mary Ellen Blair would ... create a conflict of interest.” See ECF 5, at p. 1. Notably,
despite Comstock submitting a seven-page declaration in which it extensively details Reed Smith
LLP’s current representation of it, Comstock failed to allege one factual basis within that document
to support its contention regarding Blair. See ECF 7. The fact that Comstock, through its counsel,
would assert a baseless conflict claim as to Blair, ostensibly to protect her in this proceeding,
evidences more than just a simple landlord-tenant relationship.

In any event, Comstock. through its chief executive, conceded having the information
sought in this petition. Furthermore, to the extent Comstock suggests that the subpoenas seeking

such information are somehow insufficient because “Comstock affiliates” own and manage the

-10-

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 14 of 22 PagelD# 257

buildings at issue, it bears emphasis that the subpoenas are specifically directed at Comstock and
its “subsidiaries” and “affiliates.” See ECF 1-5, at Schedule A, p. 1, § 2; ECF 1-6, at Schedule A,
p. 1. § 2.

4+, Comstock Attempts to Distract From the Relevant Analysis

Finally, Comstock raises numerous objections that are entirely irrelevant to this analysis.
For instance, Comstock argues that counsel’s statements in an interview render the discovery
sought in this action improper. Here, Comstock certainly makes too much of Joe Tacopina’s
statement that “[t}]he goal is to ensure that the full weight of the law comes down heavily on those
responsible [for defaming Petitioner].” See ECF 6-1, at 13:1-15. Counsel using the word “yes,”
in aresponse that otherwise contains no indication whatsoever that Petitioner plans to file an action
here in the United States on the same subject, is a thin reed indeed to support the assertion that
Petitioner will do so. Comstock also makes much of the fact that Norman Chirite apparently
resigned from Comstock’s board of directors shortly before the Indian Action was filed.
Comstock’s efforts to ascribe sinister implications to this fact are unpersuasive. See ECF 13. Mr.
Chirite has no part in this action, and his employment status has no bearing on whether this Court
can or should grant the discovery Petitioner seeks. Indeed, Comstock’s protests that Petitioner’s
requests for discovery are speculative ring hollow given the weight Comstock places on empty
speculation about Norman Chirite’s potential connections to Petitioner.

Comstock’s remaining contentions are baseless. If Comstock believes the discovery
sought in this application is overbroad or otherwise improper, it is free to move the Court for
appropriate relief and make its case in full. Its brief references to the Court’s power to grant a

protective order or quash a subpoena are not sufficient reason to deny this application, and do not

-ll-

 
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 15 of 22 PagelD# 258

alter the fact that the mandatory and discretionary factors favoring discovery in aid of a foreign
proceeding are met.
CONCLUSION
For the foregoing reasons, and those stated in the Petition and its supporting papers. this
Court should grant Petitioner’s application and permit Petitioner to take the specified discovery
from Comstock in support of the Indian Action.

Dated: August 27, 2020
Fairfax, Virginia NOVA BUSINESS LAW GROUP, LLP

By: _/s/ Christopher J. Williams
Christopher J. Williams (VSB No. 87234)
4151 Chain Bridge Road
Fairfax, VA 22030
Tel: (703) 766-808 1
cwilliams@novablg.com

 

Joseph Tacopina

TACOPINA, SEIGEL & DEOREO
275 Madison Avenue

New York, New York 10016

Tel: (212) 227-8877
jtacopina@tacopinalaw.com

(Admission Pro Hac Vice Pending)

Attorneys for Petitioner
Daniel Snyder
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 16 of 22 PagelD# 259

EXHIBIT A
sr2672020C ase 1:20-mc-00023-LOFIGB iniDPequaentbs of hitech QG/2 7/2 QarPagad/vak 2aePagelD# 260

Ebe New York Zimes Hups: aythmse32itvu2

Private Infighting Roils Owners of Washington N.F.L. Team

The team’s principal owner, Daniel Snyder, wanted to overhaul it this season, but, as court filings show, that task has been
complicated by factions between him and the franchise's other shareholders.

a6

By Ken Belson and Katherine Rosman

Published Aug. 24,2020 Updated Aug. 25, 2020

Michael MacCambridge spent five years writing his 2005 history of the N.EL., visiting team after team around the country. From the
stability of the Pittsburgh Steelers to the emerging dynasty in New England, he learned that great franchises thrived and overcame
obstacles with a mix of talent, trust and patience.

And then there is the Washington Football Team.

MacCambridge said that rarely in his travels did he see a team confronting as many problems as Washington is now. Like many N.EL.
team owners, Daniel Snyder has faced his share of losing on the field and scandals in the front office during his 21-year stewardship of the
club. Some problems were the result of bad luck. Others were self-inflicted.

Snyder, though, is now juggling calamities on severai fronts. In just the past few months, he ditched the team’s 87-year-old name and logo

after a revolt by sponsors, hired a law firm to investigate reports of sexual harassment in the front office and began a legal battle that has

implicated a limited partner who is trying to sell his shares in the franchise. Most recently, the head coach he hired to revive the team said
he would lead while undergoing cancer treatment.

“The Washington Football Team is like Charlie Brown trying to fly his kite and getting it caught in the tree,” said MacCambridge, the
author of “America’s Game: The Epic Story of How Pro Football Captured a Nation.” “There have been teams that were historically bad.
The frustration that the fans in Washington are experiencing is that they've been waiting an awful long time to get a sense that their club
has a positive sense of direction, and they’re still waiting.”

At the start of the year, Snyder, who declined to be interviewed for this article, began what seemed like a modest overhaul: another
attempt to pull his franchise out of the dumps. But weeks before the start of the 2020 N.F.L. season, his team has been rocked by
cataclysmic events, any of which would amount to a crisis. Taken as a whole, they have forced Snyder to rethink previously intractable
positions and go on the attack against threats to his stewardship of the team, real or perceived.

In the century-long history of the N.EL., rarely has a team faced this much turmoil at once.

A football overhaul gives way to a reckoning on race.

After finishing the 2019 season with a 3-13 record and failing to make the playoffs for the fourth consecutive year, Snyder started to rebuild
by firing his longtime team president, Bruce Allen, and in December 2019 bringing in Ron Rivera, who had spent nine seasons coaching
the Carolina Panthers, to fix the team’s performance.

Rivera, who is highly regarded among N.F.LL. peers as a straight shooter, started with a tall task by normal football standards, He is the
10th coach to lead the team since Snyder arrived in 1999, a tenure during which the team finished above .500 only six times. More than 20
quarterbacks have started games for Washington in the past two decades.

Rivera’s job grew more difficult, and stranger, by the week. He renovated the sideline, bringing in his own coordinators, position coaches,
scouts and talent evaluators.

Then the pandemic hit and protests of George Floyd’s killing while in police custody in Minneapolis gripped the country, prompting Rivera
to expand his management of the team to include expressing his support for players protesting racial injustice.

The movement to reckon with race reached the organization in June. Snyder removed the name of the team’s founder, George Preston
Marshall, from the stadium and team archives while under pressure te acknowledge Marshall's resistance to signing African-American
players — he was the last owner to do so — and his decision in 1933 to name the team the Redskins, which many consider a racist slur of
Native Americans.

https:/Mwww.nytimes.com/2020/08/24/sports/football/dan-snyder-washington-football-ownership. html 5
8/26/2020C ase 1:20-mMc-00023-LOFREBinfifOQumMentrhdé of MH@H(B/27/20amPagad8vof 22-PagelD# 261

 

Ron Rivera, 58, revealed that he had squamous cell carcinoma detected in a lymph node
last week, He will continue to coach while undergoing treatment. Alex Brandon/Associated
Press

Then FedEx joined with other sponsors in calling on Snyder to change the team’s name, going further to threaten to end its $8 million per
year sponsorship of FedEx Field, Washington’s stadium. Snyder had previously dug in his heels, telling reporters in 2013: “We'll never
change the name. It’s that simple. NEVER — you can use caps.”

He had maintained that stance even in the face of pushback from activists, politicians and some fans, but finally relented in mid-July.

Snyder hints at an ownership coup.

Behind the scenes of what seemed to be a shift caused by societal change, Snyder had been at war with Frederick W. Smith, the FedEx
chairman.

Smith, Dwight Schar, a real estate developer, and Robert Rothman, an asset manager, collectively own 40 percent of the franchise and
have been members of Snyder’s inner circle since they bought into the team in 2003. But they have been looking to divest for many
months.

Snyder took umbrage and several months ago removed them from the board. Aggrieved, the three men asked the N.EL. to resolve the
matter, and other issues. The commissioner’s office appointed an arbitrator in late June, according to two people familiar with the matter
who were not authorized to speak publicly. The N.EL. declined to comment.

Selling small stakes in N.F.L. teams is hard because prospective buyers have to spend millions of dollars but often do not receive voting
rights. The economic slowdown in the spring whittled the field of potential big spenders, but a sale of the entire franchise, rather than a
piecemeal sell-off, would net a higher fee for all involved.

In legal filings in the past month, Snyder has claimed there is an effort to discredit him, presumably to increase the pressure on him to sell.
Snyder has no intention of doing so, according to two people who speak with him regularly but spoke on condition of anonymity.

Schar and Rothman did not respond to requests for comment. Through a spokesman, Smith declined to comment for this article.

Snyder has not denied the main elements of an article The Washington Post published last month that detailed claims from 15 women that
they were sexually harassed while employed by the team. Snyder hired the law firm Wilkinson Walsh to review the claims, which included
numerous accusations of misconduct and abusive behavior by several team executives and football personnel over more than a dozen
years.

Who’s Who in the Snyder Chronicles

Aseries of events has beset the Washington N.F.L. franchise over the past year.
Here are some of the individuals Involved.

ON THE INSIDE

Daniel Snyder Tanya Snyder Ron Rivera Jason Wright Norm Chirite Julie Donaldson

https://www.nytimes.com/2020/08/24/sports/football/dan-snyder-washington-football-ownership.html 2/5
8/26/2020Case 1:20-mc-00023-LOFhEBiniDoqumMeEntrbé of MHedOB/27/20arPagadovet B2zePage|lD# 262

Principal owner Daniel Snyder's New coach; doubled Recently hired An adviser; Recently hired
of Wasnington N.F.L. wife as face of franchise team president: recently returned senior vice
franchise since 1999 in recent months former N.F.L. player, to working president

and consultant with Snyder of media

at McKinsey & Co.

Dwight Robert Frederick Alex Richard
Schar Rothman Smith Santos Mann Il
Minority shareholders who hold about 40 percent Former team executives fired before the published
of the club and are trying to sell their stakes article about alleged sexual harassment
Christopher Mary-Ellen Larry Former broadcaster; Bruce — Former longtime
Clemente Blair Michael resigned before Allen tearm president
harassment article fired at the end of
Son-in-law of Dwight Named in a legal published last season
Schar and C.E.O. of the filing, accused of
company that manages an trying to dig up dirt on
apartment building where Snyder, having a Nirnay Anay
Mary-Ellen Blair lives “financial benefactor" Chowdhary Chowdhary

Brothers behind Media Arts Entertainment WorldWide, an
Indian website that has been sued by Snyder for defamation

By The New York Times; Photograph by Brad Mills/USA Today, via Reuters

The team’s longtime play-by-play announcer, Larry Michael, retired, and Alex Santos, the director of pro personnel, and Richard Mann II,
the assistant director of pro personnel, were fired. All three were accused of sexual harassment by former team employees, according to
the article.

The article, though damning, did not confirm any of the salacious rumors about Snyder that circulated before its publication on an internet
news site, social media and message boards.

An Indian media company published articles that purported to link Snyder with the sex criminal Jeffrey Epstein, and one made reference
to sex trafficking allegations against Snyder in its headline. While the team owner could do little about the speculation on social media
accounts that referenced these articles, Snyder demanded that the website, Media Entertainment Arts WorldWide, remove the articles.
The company complied.

In August, Snyder filed a defamation lawsuit in New Delhi against M.E.A. WorldWide in an attempt to force the company to disclose the
source of the articles and whether it was paid to publish them.

Nirnay Chowdhary, a founder of the company, told The New York Times that “some sort of errors” were made in the posts about Snyder.
But he denied that his company was paid to run the articles and said there would be an investigation of the situation.

Last week, the judge in the case gave M.E.A. WorldWide four weeks to provide an affidavit that disclosed its sources, according to a court
document.

In connection to the lawsuit in India, Snyder’s lawyers have sought permission in United States federal court to conduct discovery
inquiries to learn, among other things, if Schar was part of a scheme to leak negative stories about Snyder.

 

N\Ve

https://www.nytimes.com/2020/08/24/sports/football/dan-snyder-washington-football-ownership.html 3/5
8/26/2020C ase 1:20-mc-00023-LOFR@BiniPoouMeEntnbs of FH@AOB/L7/20amPaga aot BzePagelD# 263

Snyder fired Washington’s head coach, Jay Gruden, center, and team president, Bruce
Allen, left, in 2019 as part of a front office overhaul. Patrick Mcdermott/Getty Images

The search for motive heads to court.

To make that link, Snyder’s lawyers have zeroed in on Mary-Ellen Blair, an executive assistant to Snyder before she left the team in 2017,
They claim that beginning in May or June, Blair contacted former colleagues to ask if they had heard about forthcoming articles about
Snyder.

Blair, who has during her career worked for a number of powerful executives, including Arn Tellem and Harvey Weinstein, told a personal
employee of Snyder’s and two other team employees that “she was in contact with and working in coordination with a third party” and
that they were involved in articles that were going to be damaging to Snyder, according to the motion to conduct discovery in the
defamation suit.

According to a transcript of one call which was recorded, Blair said that Schar had called her to let her know The Washington Post would
be publishing an article damaging to Snyder.

Snyder has also contended in court documents that Blair has a “financial benefactor” providing her discounted rent in luxury apartment
buildings in Virginia. Snyder has asked for Blair’s rent records from the company that manages the buildings, Comstock Holdings.

Lisa Banks, a lawyer for Blair, said that her client paid the market rate for her apartments herself and was not involved in any way in the
articles published in India. Banks said that Snyder’s focus on Blair is “an attempt to intimidate not only my client, but also those who
might speak poorly about Dan Snyder to legitimate media outlets, including his former employees and business partners.”

The founder and chief executive of Comstock, Christopher Clemente, is Schar’s son-in-law. Clemente said that there was nothing to hide
and that Snyder was trying to create a distraction from the investigation of the team’s front office.

“Dan Snyder could have just called me and asked for the information and I would have told him,” Clemente said, adding that he has known
Snyder for years. “Why he’s doing it in the press and in the courts is because he’s just trying to stir something up and deflect from the
drama that goes on at Redskins Park.” (In a filing, Comstock asked the court to deny Snyder’s request for discovery, calling it a
“speculative fishing expedition.”)

Clemente said that Blair pays market rent. He and his father-in-law together are the principal owners of a Comstock division that manages
assets including the apartment building Blair lives in, but Clemente said Schar has no hand in the day-to-day operations.

Clemente questioned the motives of Norman Chirite, who served as general counsel to the Washington team from 2002 to 2005 and joined
the Comstock board in 2004. Chirite stepped down from his role with Comstock two days before the M.E.A. WorldWide suit was filed and
returned to work for Snyder full time. Clemente said Chirite may have broken board governance rules if he assisted Snyder in litigation
that could involve Comstock.

Chirite did not respond to a request for comment.

The N.F.L. season is approaching.

 

In lieu of a new name and logo, the Washington Football Team will feature minimal
branding on helmets and jerseys this season. Alex Brandon/Associated Press

https:/Awww.nytimes.com/2020/08/24/sports/football/dan-snyder-washington-football-ownership.html 4/5
8/26/2020 Case 1:20-mc-00023-LOehalBriddoecaseaninay of FikeddO8 LAV 2GamPagaelot BePagelD# 264

Even as Snyder continues his legal battle, he has made several hires charged with making serious changes to the club’s culture, They
include Jason Wright, first Black team president in league history, and Julie Donaldson, a white woman, who became senior vice president
for media and a game day radio broadcaster, replacing Larry Michael, one of the male team employees accused of harassment. Terry
Bateman, who is white, was brought on to run the team’s marketing,

After Bateman and Donaldson were hired in late July, the Fritz Pollard Alliance, which promotes diversity in football, asked the N.EL. to
confirm that the tear followed Rooney Rule guidelines that require at least one person of color or one woman, or both, to be interviewed
for any open senior level positions. The N.F.L. is continuing to investigate.

When the Washington Football Team plays the Philadelphia Eagles in its first game of the regular season on Sept. 13, it will do so in a fan-
free home stadium, led by a coach battling cancer. The franchise will most likely still be searching for a new team name and logo, awaiting
the results of an independent investigation of sexual harassment in the front office, and court rulings in the United States and India.

Football will, for once, be the least troubling issue Snyder faces in Washington.

https:/Mwww.nytimes.com/2020/08/24/sports/football/dan-snyder-washington-football-ewnership.html 5/5
Case 1:20-mc-00023-LO-TCB Document17 Filed 08/27/20 Page 22 of 22 PagelD# 265

CERTIFICATE OF SERVICE

I hereby certify that on August 27, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record of

such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.

NOVA BUSINESS LAW GROUP, LLP

By: _/s/ Christopher J_ Williams
Christopher J. Williams (VSB No. 87234)
4151 Chain Bridge Road
Fairfax, VA 22030
Tel: (703) 766-8081
cwilliams@novablg.com

 

Joseph Tacopina

TACOPINA, SEIGEL & DEOREO
275 Madison Avenue

New York, New York 10016

Tel: (212) 227-8877
jtacopina@tacopinaiaw.com

(Admission Pro Hac Vice Pending)

Attorneys for Petitioner
Daniel Snyder
